DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 01/13/2021. Claims 1, 2, 6, 13, 14, 15, 17, and 20 have been amended. Claim 18 has been cancelled. Claim 21 is new. Claims 1-17 and 19-21 are currently pending. 

Terminal Disclaimer
The terminal disclaimer filed on 01/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,814,243 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US Patent No. 6,820,662 B1).
In Reference to Claims 1, 9, and 12
a longitudinal axis (top to bottom fig. 3 and 5); a first housing assembly comprising an outer surface (items 120/160/164, fig’s 1-5, and outer surfaces thereof), the first housing assembly containing a fan device (items 122/162, fig’s 1-5), a bubble generating assembly (items 108, fig’s 1-5), and a bubble solution reservoir (item 106, fig. 5); a second housing assembly comprising an outer surface and an inner surface that defines an interior cavity (items 172, fig. 5), a power source and a motor positioned in the interior cavity and operably coupled together (fig. 5 and column 5 lines 8-19), a drive shaft of the motor protruding from the second housing assembly (not explicitly shown, but since motor is connected to fan 162, which is outside of housing 172, this is inherent); a drip tray comprising an outer surface and an inner surface that defines a collection reservoir (item 150, fig’s 1-5, outer and inner surfaces therof); wherein the first housing assembly, the drip tray, and the second housing assembly are slidably coupled together (fig’s 3 and 5) with the drip tray located axially [below] the first and second housing assemblies (fig. 5), the drive shaft of the motor operably coupled to the fan device to rotate the fan device about a rotational axis to generate an air stream (column 5 lines 8-19); and wherein the outer surface of each of the first housing assembly, [], and the drip tray is exposed and forms a portion of an outer surface of the apparatus (fig. 3, outer surfaces of items 120/160/164 and 150 are exposed / accessible);
(Claim 9) wherein all electrical components of the apparatus are located within the second housing assembly which is sealed against the ingress of liquid into the interior cavity (fig. 5 and column 5 lines 19-22);
	(Claim 12) wherein a bottom end of the first housing assembly is spaced apart from a top edge of the drip tray by a gap so that air can flow into the first housing assembly through the 
Crawford fails to teach the location of the drip tray of claim 1 and the exposed second housing of claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to located the drip tray in between the two housing assemblies merely as a matter of design choice, since it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since Crawford teaches all of the claimed components, teaches them in a stacked arrangement, and teaches the same operation and function as claimed, merely rearranging the components of Crawford to place the drip tray in between the first and second assemblies instead of at the bottom would be an obvious matter of engineering design choice, would not change the operation of the device, and is not a patentable distinction.
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the arrangement to expose the second housing merely as a matter of engineering design choice, again, since it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). There does not appear to be any operational or functional element to the arrangement with all outer housings are exposed. Since the device would work equally well with the sleeved housing arrangement of Crawford or with an exposed housing arrangement, this minor rearrangement of parts is not a patentable advance. 

In Reference to Claim 7
 	Crawford teaches all of claim 1 as discussed above. 
	Crawford further teaches (Claim 7) wherein the first housing assembly, the drip tray, and the second housing assembly are coupled together [] (fig. 3).
	Crawford fails to teach the feature of the components being coupled solely by gravity without any mechanical fasteners. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the components assembled solely by gravity merely as a matter of engineering design choice, since it has been held that omission of In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since Crawford teaches the housings and drip tray are easily connectable and detachable in a stacked arrangement (fig’s 3 and 5 and column 5 lines 4-26), merely stacking them with or without additional connectors would be an obvious matter of engineering design choice. Since the device would stack and operate regardless of whether additional connections are present, merely omitting these connections is an obvious matter of engineering design choice, and not a patentable advance.

In Reference to Claims 10 and 11
The modified device of Crawford teaches all of claim 1 as discussed above. 
Crawford further teaches (Claim 10) wherein the outer surface of the drip tray is [approximately] flush with the outer surface of the second housing assembly;
(Claim 11) wherein a bottom surface of the drip tray is in surface contact with a top surface of the [first] housing assembly (via items 152 and 154, fig. 5).
	Crawford fails to teach a flush drip tray of claim 10 and contact between specific components of claim 11.
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the components and posts of Crawford in the manner claimed merely as a matter of design choice, since it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since Crawford teaches all of the claimed components, teaches them stacked on each other with .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. in view of Holmes (US PGPub. No. 2002/0090878).
In Reference to Claim 8
 	The modified device of Crawford teaches all of claim 1 as discussed above. 
	Crawford further teaches (Claim 8) further comprising a bubble solution dispenser comprising the bubble solution reservoir (item 106, fig. 5) []; wherein the bubble solution reservoir contains a supply of a bubble solution (column 6 lines 36-52), [] so that bubbles can be generated as the air stream generated by the fan device passes through the bubble generating devices that are loaded with the bubble solution (column 7 lines 47-67). 
	Crawford fails to teach the remaining features of claim 8.
	Holmes teaches (Claim 8) wherein the fan device is operably coupled to the bubble solution dispenser by a gear train so that the fan device and the bubble solution dispenser are simultaneously rotated about the rotational axis by the motor (fig’s 8, 11, and 15, paragraph 0041, and items 4A, 8S, and 2A), and wherein the fan device rotates at a first rotational velocity and the bubble solution dispenser rotates at a second rotational velocity, the first rotational velocity being greater than the second rotational velocity (fig. 11 and paragraph 0041), [] and wherein during rotation the bubble solution dispenser loads the bubble solution onto bubble 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the automatic bubble dispensing device of Crawford with the feature of the motor driving the fan as well as the dispenser and at different velocities as taught by the automatic bubble dispensing device of Homes for the purpose of allowing the device to more reliably both deliver the bubble solution to the bubble generating devices as well as blow the bubbles as taught by Holmes (abstract), making the device more reliable, and more attractive to the users.
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the automated bubble making system of Crawford with the feature of a motor coupled to a rotating bubble solution dispenser as taught by the automated bubble making system of Holmes for the purpose of automating the bubble fluid delivery and return system as taught by Holmes (abstract), allowing the system to continuously use the same bubble solution until there is no solution left as taught by Holmes (abstract), making the device more reliable, more efficient, more useful, and more attractive to the users.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-17 and 19-21 are allowed.

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/22/2021, with respect to the, claim objections, and 103 rejections of claims 13 and 20 have been fully considered and are persuasive.  The claim objections, and 103 rejections of claims 13-17 and 19-21 have been withdrawn. 
Applicant's remaining arguments filed 06/22/2021 have been fully considered but they are not persuasive.
Applicant’s argument that rearranging the order or stacking arrangement of the components of claim 1 is not persuasive. 
Applicant argues that it is unclear how this arrangement would be done, physically, therefore it is not obvious.  The examiner notes that it would not be complicated nor difficult to simply arrange the drip tray higher in the device, or to reverse the fan and drip tray arrangement by locating the motor shaft therethrough. This minor rearrangement would be well within the level of one having ordinary skill in the art and would not destroy the reference. Further, the examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner again notes that such a reversal or rearrangement of parts would be within the level of one having ordinary skill in the art and the physical details of how one might accomplish this arrangement are not required in the rejection. 
Applicant further argues that the case law applied does not sustain the rejection, however, applicant has not given a reason or criticality for this arrangement that might overcome the case law applied. Since arranging the drip tray at the bottom, middle, or any other workable location throughout the device would seem to allow the device to operate the same way regardless of where this element is located, merely claiming a particular location within the device without any reason, criticality, or operational distinction is not a patentable advance. 
Applicant further argues that the newly added limitations regarding all the outer surfaces are being exposed and forming the outer surface of the apparatus are not taught, however, this has been addressed in the office action above. There does not appear to be any functionality or criticality to these limitations which would change the operation of the device, therefore, these minor design choices are not patentable advances. See action above for further details. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711